Citation Nr: 1725506	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected senile purpura, tinea ungium, and folliculitis.

2.  Entitlement to a rating in excess of 10 percent for service-connected loss of bone density and pain secondary to asthma medication.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medication prescribed for service-connected asthma.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, claimed as secondary to service-connected asthma.

5.  Entitlement to an annual clothing allowance for the 2013 calendar year.




REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2010, June 2012, July 2013, October 2013, and July 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Republic of Puerto Rico.

With respect to the claim for an increased rating for senile purpura, tinea ungium, and folliculitis, the Board notes that United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision in which the Board denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the current appeal contains at least one claim, entitlement to an increased rating for senile purpura, tinea ungium, and folliculitis, which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

In a May 2016 notice of disagreement (NOD), the Veteran submitted a claim of entitlement to financial assistance for the cost of air conditioning units pursuant to 38 U.S.C.A. § 1717.  To the Board's knowledge, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that the current appeal must be remanded for additional evidentiary development.

With respect to the issue of entitlement to an increased rating for loss of bone density with pain, the Veteran is currently assigned a 10 percent evaluation under Diagnostic Code (DC) 5013 (osteoporosis, with joint manifestations).  This diagnostic code directs that diseases will be rated based upon limitation of motion of the affected parts, such as arthritis, degenerative, except gout which will be rated under DC 5002.  38 C.F.R. § 4.71a, DC 5013.  The Veteran was afforded a VA examination in November 2012, which noted that he suffered from progressively worse generalized body pain.  The examiner identified osteopenia with involvement of the lumbar spine, bilateral hips, and forearms, as demonstrated by bone mineral density testing using a dual energy x-ray absorptiometry hologic scanner.  Unfortunately, neither the November 2012 VA examination, nor the subsequent July 2015 VA examination provided range of motion measurements or other limitation of motion findings pertaining to the lumbar spine, hips, or forearms.  As such, the Board is unable to determine whether the Veteran's service-connected loss of bone density with pain results in limitation of motion of the identified affected parts.  The evidence of record is therefore insufficient to properly evaluate the Veteran's service-connected loss of bone density with pain pursuant to DC 5013.  Accordingly, the Board finds that the increased rating claim must be remanded in order to afford the Veteran a pertinent examination to address the severity of any limitation of motion associated with the service-connected loss of bone density with pain.

As to the claim of entitlement to service connection for erectile dysfunction, the Veteran has asserted that he developed this disability due to the medications prescribed to treat his service-connected asthma.  See the Veteran's claim dated August 2010.  He was afforded a VA examination in October 2010 at which time the examiner confirmed a diagnosis of erectile dysfunction.  The examiner opined that the Veteran's "erectile dysfunction is not caused by or a result of the medications for the service-connected condition, bronchial asthma."  The examiner explained, "[n]one of the medications that he use[s] for service-connected bronchial asthma produce erectile dysfunction."  Critically, the October 2010 VA examiner failed to address whether the diagnosed erectile dysfunction is aggravated by the medications prescribed to treat the service-connected asthma.

Similarly, the Veteran contends that he suffers from an acquired psychiatric disorder as a result of his service-connected asthma.  See, e.g., the Veteran's claim dated December 2011.  He was afforded a VA examination in June 2012 at which time the examiner confirmed a diagnosis of depressive disorder, not otherwise specified (NOS), which he concluded was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated, "Veteran sought psychiatric care in June 2004, 31 years after his military discharge, and the events that led to his service-connected conditions.  A temporal relationship between the depressive disorder and the service-connected physical conditions is not established."  Unfortunately, not only did the June 2012 VA examiner fail to specifically address whether the diagnosed depressive disorder is aggravated by the service-connected asthma, but he also failed to provide a rationale to support his conclusion that there is no temporal relationship between the diagnosed depressive disorder and the service-connected asthma.
The Board finds that, in light of the inadequacies of the October 2010 and June 2012 VA examinations, remand for new VA opinions is warranted to address the etiology of the Veteran's diagnosed erectile dysfunction and depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Additionally, in an October 2013 decision, the AOJ denied the Veteran's entitlement to an annual clothing allowance for the 2013 calendar year.  The Veteran filed a notice of disagreement (NOD) in August 2014 and again in June 2015.  The AOJ has not issued a statement of the case (SOC) as to this claim, and a remand is therefore warranted for issuance of a SOC on this issue.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected loss of bone density with pain.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, of the involved joints including lumbar spine, bilateral hips, and bilateral forearms, as consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the affected joints upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. The AOJ shall refer the VA claims file to a physician with appropriate expertise to render an opinion with respect to the claim of service connection for erectile dysfunction.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current erectile dysfunction was incurred in the Veteran's active duty service?

(b) Is it at least as likely as not that any current erectile dysfunction was caused by a service-connected disability, to specifically include the medications prescribed to treat the service-connected asthma?

(c) Is it at least as likely as not that the Veteran's current erectile dysfunction is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the medications prescribed to treat the service-connected asthma?

If the Veteran's current erectile dysfunction is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. The AOJ shall refer the VA claims file to a psychologist with appropriate expertise to render an opinion with respect to the claim of service connection for depressive disorder, NOS.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current psychiatric disorder, to include depressive disorder, NOS, was incurred in the Veteran's active duty service?

(b) Is it at least as likely as not that any current psychiatric disorder, to include depressive disorder, was caused by a service-connected disability, to specifically include service-connected asthma?

(c) Is it at least as likely as not that the Veteran's current psychiatric disorder, to include depressive disorder, is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected asthma?

If the Veteran's current psychiatric disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a psychological examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Separately, issue a SOC addressing the Veteran's entitlement to an annual clothing allowance for the 2013 calendar year.  In connection therewith, the Veteran should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal should the matters be returned to the Board.
6. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

